Citation Nr: 9909643	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.  

2.  Entitlement to service connection for a pulmonary 
disability as the result of asbestos exposure.

3.  Entitlement to service connection for a skin disability 
as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
March 1996.  

This matter arises from various rating decisions rendered 
since June 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, that denied all 
benefits now sought on appeal.  During the pendency of this 
appeal, the veteran requested a personal hearing before a 
traveling member of the Board of Veterans' Appeals (Board).  
Such a hearing was conducted by the undersigned on October 7, 
1998; a transcript of that proceeding is of record.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that he 
has a vision problem other than a refractive error linked to 
service.  

2.  No competent evidence of the presence of a chronic lung 
disability has been presented.  

3.  Tinea versicolor had its onset during the veteran's 
military service.  




CONCLUSIONS OF LAW

1. The claim for service connection for vision problems is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991)

2.  The claim for service connection for a chronic lung 
disability as a residual of exposure to asbestos is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Tinea versicolor was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Pulmonary and Vision Problems

The veteran claims to suffer from a pulmonary disability as a 
result of prolonged exposure to asbestos while on active 
duty.  Therefore, the provisions of 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 are for application.  He also 
contends that he has vision problems, particularly double 
vision or diplopia, due to service.  

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  To 
establish that a given claim for service connection is well 
grounded, the evidence must demonstrate, among other things, 
the existence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran's service medical records do not reflect the 
presence of a pulmonary disability during his military 
service.  Moreover, the reports of the veteran's VA medical 
examinations conducted since his discharge from military 
service indicate that his lungs are functioning within normal 
limits, and that they are free of any pathological process.  
For instance, in July 1998, the veteran underwent a special 
VA respiratory examination.  He related a history of asbestos 
exposure during service, and indicated that his breathing 
tended to be more labored during humid weather.  He also 
reported that he sometimes experienced phlegm production in 
the morning.  However, he indicated that he was not limited 
in his physical activities.  The examiner observed that the 
veteran's chest had good excursion during deep breathing, and 
that his diaphragm moved well to percussion.  The veteran's 
lungs also were clear to auscultation.  The examiner 
concluded that the veteran's lungs were essentially normal.  
These findings incorporated the results of pulmonary function 
testing conducted prior to the physical examination.  The 
results were within normal limits.  

Despite the veteran's contentions and testimony to the effect 
that he developed a pulmonary disability as the result of his 
exposure to asbestos during service, no competent evidence of 
the presence of such a disability has been presented.  In 
this regard, it must be remembered that the veteran is a 
layman, and is not competent to offer evidence regarding 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Because of the lack of competent 
evidence of the presence of a pulmonary disability, the 
veteran's claim for service connection for such a disorder is 
not well grounded.  

The veteran associated vision problems with headaches 
beginning in 1983 on his April 1996 compensation claim and he 
has also testified that he had vision problems while serving 
in Turkey later in the 1980's.  During military service, he 
complained of episodes of diplopia and lightheadedness.  
Since then, he has gratuitously been afforded VA eye 
examinations.  In June 1996, the examiner concluded that 
refractive error was the most likely cause of the veteran's 
double vision complaints.  On an examination conducted in 
July 1998, the examiner diagnosed esophoria and monocular and 
binocular diplopia, though he felt that the veteran displayed 
no clearly defined disease process.  VA neurologic and 
psychological examinations have similarly found no basis for 
the veteran's complaints of vision problems.  He has 
testified, in essence, that physicians haven't been able to 
account for his double vision.  

Refractive error of the eye is not a disease or injury for VA 
purposes and the veteran does not contend otherwise.  See 
38 C.F.R. § 3.303(c) (1998).  As to the double vision, in the 
absence of medical evidence of a current disability which 
could be linked to the vision problems described by the 
veteran during service, the claim is not well grounded.  
Although the veteran was scheduled for a diplopia visual 
field test after his most recent VA examination, he failed to 
respond.  No further development is warranted, however, 
because there was no duty to provide the veteran with an 
examination in the first instance in the absence of a well-
grounded claim.  See Brewer v. West, 11 Vet. App. 228, 236 
(1998) (where veteran did not submit a well-grounded claim, 
failure of VA to provided a complete examination by 
conducting a recommended x-ray examination did not constitute 
a prejudicial violation of the duty to assist).  Of course, 
the veteran may apply to reopen the claim at any time with 
appropriate medical evidence linking his vision problems to a 
disease or injury in service.  

The Board recognizes that the appeal as to these issues is 
being disposed of in a manner that differs from that used by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  When an RO does not specifically address the 
question whether a claim is well grounded, however, but as 
here proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

II.  Service Connection for a Skin Disability

The provisions of 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 are incorporated herein by reference.  Moreover, the 
veteran has claimed a skin disability as the result of his 
exposure to environmental agents while serving in the Persian 
Gulf during the Persian Gulf War.  Thus, the provisions of 
38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317 (1998) also have potential application.  

Service medical records indicate that the veteran was 
diagnosed with pityriasis rosea in August 1993, and with 
tinea versicolor in August 1994.  Since then, he has 
developed a periodic rash that he treats with over-the-
counter medications with some success.  During a VA 
dermatological examination conducted in June 1996, tinea 
versicolor was noted by history only.  However, a similar VA 
examination conducted in July 1998 resulted in a diagnosis of 
tinea versicolor that was quiescent at the time of the 
examination.  Although the skin on the veteran's torso 
appeared to be normal, the examiner observed that the sides 
of the veteran's neck had an irregular, melanin, macular 
pigmentation.  The veteran also submitted photographs that 
reflected hyperpigmentation around the sides of the neck.  

In sum, the veteran's tinea versicolor was observed for the 
first time during his military service.  Since then, the 
veteran has described continuity of symptomatology in the 
form of periodic exacerbations that he has treated with over-
the-counter medications.  Parenthetically, this is a 
disability of the limited type for which lay evidence is 
competent to identify its existence through the description 
of continuity of symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  See also Falzone v. Brown, 8 
Vet. App. 398, 403 (1995) (medical evidence may not be 
necessary for conditions that lend themselves to lay 
observation); McCartt v. West, No. 97-1831 (U.S. Vet. 
App. Feb. 8, 1999) (appellant is competent to testify that he 
has had a skin condition manifested by boils, blotches, a 
rash, soreness and itchiness since service) and Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (veteran's testimony 
that his otomycosis was manifested by discharge, dryness, 
scaling, and itchiness related to readily observable 
symptoms, like shortness of breath or flat feet, and is 
competent to show that he suffered from these symptoms at 
various times).  This is particularly true in this case, 
given that a VA examiner recently confirmed that tinea 
versicolor is present, albeit quiescent.  

Under the circumstances, the Board is persuaded that the 
provisions of 38 C.F.R. § 3.303(b) have been met, 
notwithstanding that tinea versicolor currently is not 
active.  As such, service connection for a skin disability in 
the form of tinea versicolor is warranted.  In view of the 
foregoing, the applicability of the provisions of 38 U.S.C.A. 
§ 1117, and 38 C.F.R. § 3.317 need not be addressed further.


ORDER

Because they are not well grounded, the veteran's claim for 
service connection for the residuals of asbestos exposure in 
the form of a chronic pulmonary disability  and the claim for 
service connection for vision problems are denied; however, 
service connection for tinea versicolor is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

